DETAILED ACTION
This action is responsive to the communications filed on 10/7/2021.
Currently, claim 1 is pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is concurrently rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kang et al. (US 2010/0110874: hereinafter “Kang”).

With regards to claim 1, Kang teaches a method (figs. 3-5 and 19: see [0056] for IEEE 802.16m and the per frame parameters (within each superframe) are shown by Table 1, see at least [0051-0055].  Note [0055] addresses the subframes in a frame may change based on the selected channel bandwidth, CP length, etc (as shown in Table 1).  Furthermore, the transmitting apparatus is a base station (BS) which is replete throughout said reference (e.g. transmitter 1910 of figure 19 is part of a base station [0151]).  Where the method steps are implemented as functions of the hardware.  The Examiner notes that the ‘superframe’ of Kang is mapped to the claimed “data frame”).  Furthermore, the superframe header of the data superframe of Kang may be broadcast [0050], thus the superframe (of Kang) itself may be broadcast wirelessly), comprising:
	generating a first set of orthogonal frequency domain multiplexing (OFDM) symbols using a first transform size and a first cyclic prefix size (figs. 3-5 and 19: as previously addressed the parameters of Table 1 (including different FFT sizes, useful portion, and cyclic prefix CP ratio/lengths) are ‘selected per 5ms frame’ within a single superframe.  The first set of OFDM symbols is mapped to first frame F0 (which includes OFDM symbols with useful portion and non-useful portions (e.g. the prepended CP)); and the second set of OFDM symbols is mapped to second frame F1 (which includes OFDM symbols with useful portion and non-useful portions (e.g. the prepended CP)). The frame parameters are selected from Table 1 and may be the same or different between different frames (e.g. F0 vs. F1) of a single superframe (including different FFT sizes and/or different CP sizes between F0 and F1));
	generating a second set of OFDM symbols using a second transform size and a second cyclic prefix size (figs. 3-5 and 19: as previously addressed the parameters of Table 1 (including different FFT sizes, useful portion, and cyclic prefix CP ratio/lengths) are ‘selected per 5ms frame’ within a single superframe.  The first set of OFDM symbols is mapped to first frame F0 (which includes OFDM symbols with useful portion and non-useful portions (e.g. the prepended CP)); and the second set of OFDM symbols is mapped to second frame F1 (which includes OFDM symbols with useful portion and non-useful portions (e.g. the prepended CP)). The frame parameters are selected from Table 1, and may be the same or different between different frames (e.g. F0 vs. F1) of a single superframe (including different FFT sizes and/or different CP sizes between F0 and F1)), wherein the second cyclic prefix size is different than the first cyclic prefix size (as evident by the ‘per frame’ parameters list in Table 1 of Kang; OFDM symbols in the first frame F0 and the second frame F1 may be different, including different CP sizes, BW sizes, and FFT sizes; where "[t]he number of OFDM symbols included in a subframe may vary according to a channel bandwidth [BW] and a CP length” [0051] in reference to Table 1.  The rest of these limitations were previously addressed or are readily apparent);
	generating a data frame including a non-payload region and a payload region (figs. 3-5 and 19: again, the superframe of Kang is mapped to the claimed “data frame”).  Where superframe of Kang includes a non-payload region (e.g. superframe header shown by figure 4) and at least one payload region (e.g. the remaining section of “F0” and/or the remaining regions of F0 in conjunction with at least F1 through F3 shown by figure 3)),
	wherein the payload region (previously addressed) comprises the first set of OFDM symbols and the second set of OFDM symbols (figs. 3-5 and 19: note that the first and second sets of OFDM symbols as well as the payload region were all previously addressed.  Furthermore, as shown by at least figure 4, each frame F0 through F3 includes plurality of subframes that each further include a plurality OFDM symbols.  The rest of these limitations were previously addressed or are readily apparent); and
	broadcasting the data frame (figs. 3-5 and 19: at least the processor(s) 1920+1930 and/or RF module 1932+1934 of the transmitter (in figure 19 which performs the functions of figure 3-5) meets this limitation.  Where the superframe header of the data superframe may be broadcast [0050], thus the superframe itself may be broadcast wirelessly).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez, telephone number (571)270-3231. The examiner can normally be reached Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        6/10/2022